DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “determining whether there is the operation matching the input operation information based on the voice recognition result” should be changed to -- determining whether there is a match of the operation to the input operation information based on the voice recognition result--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “A vehicle, comprising the apparatus according to claim 8” should be changed to -- A vehicle, comprising an apparatus for controlling interaction between a vehicle and a vehicle-mounted device, the apparatus comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations the operations comprising: determining whether the vehicle is in a parking state; acquiring input operation information of a user, in response to determining the vehicle being in the parking state; determining whether there is an operation matching the input operation information based on the input operation information; and sending control information for executing the operation to the vehicle-mounted device, in response to determining there being the operation matching the input operation information.--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the vehicle".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the vehicle-mounted device".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1, 3-5, 8, 10-12, & 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0026688A1 (“Liu”).
As per claim 1 Liu discloses
A method for controlling interaction between a vehicle and a vehicle-mounted device, the method comprising: 
determining whether the vehicle is in a parking state (see at least Liu, para. [0088]: In this way, in step S212, the transporting vehicle can determine whether itself arrives at a receiving location of an article, and if yes, stops moving, and sends notification information of arrival at receiving location to the server, to enable the server to generate a verification code for the article corresponding to the receiving location in step S214 and perform its subsequent steps.); 
acquiring input operation information of a user, in response to determining the vehicle being in the parking state (see at least Liu, para. [0093]: After receiving the movement stopping instruction, the transporting vehicle stops moving and receives a verification code input by a user.); 
determining whether there is an operation matching the input operation information based on the input operation information (see at least Liu, para. [0096-0097]: After receiving the verification code, the transporting vehicle sends the verification code to the server. S217: After receiving the verification code, the server determines whether the verification code is the same as the generated verification code, to obtain a verification code determining result.); and 
sending control information for executing the operation to the vehicle-mounted device, in response to determining there being the operation matching the input operation information (see at least Liu, para. [0105]: If the verification code determining result indicates an authentication success, the transporting vehicle may open, according to the identifier of the article storage unit in the verification code determining result, the article storage unit, so that the recipient can take away the article.).

As per claim 3 Liu discloses
wherein the method further comprises: 
sending a prompt message in response to determining there not being the operation matching the input operation information (see at least Liu, para. [0107]: If the verification code determining result indicating an authentication failure, the transporting vehicle outputs prompting information in various forms such as text output of the display screen or voice output of a sound outputting device. The transporting vehicle may return to step S215 to receive a verification code input by the user again and perform subsequent steps.).

As per claim 4 Liu discloses
wherein the method further comprises: 
determining whether there is a traffic participant in an area within a preset distance from the vehicle (see at least Liu, para. [0092]: The step of generating a verification code for the article corresponding to the receiving location, and sending a pick-up notification to a communications terminal corresponding to the article may be not limited to being performed after sending a movement stopping instruction to the transporting vehicle, and may alternatively be performed after it is determined that a distance between the moving location of the transporting vehicle and a location of the receiving location falls within a preset distance threshold range, so that a pick-up notification can be sent to a recipient in advance, to reserve time for the recipient to arrive at the receiving location.), 
in response to determining that no input operation information of the user is received within a preset time interval (see at least Lui, para. [0138]: That is, the server determines that the article storage unit of the transporting vehicle includes an article that is not picked up, sends an article returning instruction to the transporting vehicle, and sends an article returning list to an information acquisition terminal of an operator.); and
sending control information for controlling the vehicle to start to move, in response to determining there not being the traffic participant in the area within the preset distance from the vehicle (see at least Lui, para. [0138]: After receiving the article returning instruction, the transporting vehicle moves to a designated article returning location, and the operator can receive, according to article returning list shown on the information acquisition terminal, the article in the article storage unit of the transporting vehicle, to complete an article returning procedure.).

As per claim 5 Liu discloses
wherein the sending control information for controlling the vehicle to start to move comprises: 
acquiring state information of the vehicle-mounted device (see at least Lui, para. [0177]: In an example, when performing the step of, after a preset condition is satisfied, obtaining a second article set corresponding to the transporting vehicle, the article information acquisition unit 501 is specifically configured to obtain, after the preset condition is satisfied, an article subset corresponding to a target article storage unit in the transporting vehicle, and uses the article subset as the second article set.); 
determining whether there is a failure in the vehicle-mounted device based on the state information (see at least Lui, para. [0179]: The processor 505 is configured to detect whether the transporting vehicle is closed or detect whether a stay time length of the transporting vehicle reaches a preset time length, where that the transporting vehicle is closed or that a stay time length of the transporting vehicle reaches a preset time length is used for presenting that the preset condition is satisfied.); and 
sending the control information for controlling the vehicle to start to move, in response to determining there not being the failure in the vehicle-mounted device (see at least Lui, para.[0182]: In an example, the communications interface 502 is further configured to receive a transporting route sent by the server, where the transporting route is planned according to receiving locations of the articles in the article transporting task. The processor 505 may be configured to control the transporting vehicle to sequentially move, according to the transporting route, to the receiving locations of the respective articles in the transporting task.).

As per claim 8 Liu discloses
An apparatus for controlling interaction between a vehicle and a vehicle-mounted device, the method comprising: 
at least one processor (see at least Liu, para. [0143]: The server may be a computer device. As shown in FIG. 4, the server includes: a memory 401, a communications interface 402, a processor 403, and one or more buses 404.); and
(see at least Liu, para. [0143]: The server may be a computer device. As shown in FIG. 4, the server includes: a memory 401, a communications interface 402, a processor 403, and one or more buses 404.), 
the operations comprising:
determining whether the vehicle is in a parking state (see at least Liu, para. [0088]: In this way, in step S212, the transporting vehicle can determine whether itself arrives at a receiving location of an article, and if yes, stops moving, and sends notification information of arrival at receiving location to the server, to enable the server to generate a verification code for the article corresponding to the receiving location in step S214 and perform its subsequent steps.); 
acquiring input operation information of a user, in response to determining the vehicle being in the parking state (see at least Liu, para. [0093]: After receiving the movement stopping instruction, the transporting vehicle stops moving and receives a verification code input by a user.); 
determining whether there is an operation matching the input operation information based on the input operation information (see at least Liu, para. [0096-0097]: After receiving the verification code, the transporting vehicle sends the verification code to the server. S217: After receiving the verification code, the server determines whether the verification code is the same as the generated verification code, to obtain a verification code determining result.); and 
sending control information for executing the operation to the vehicle-mounted device, in response to determining there being the operation matching the input operation information (see at least Liu, para. [0105]: If the verification code determining result indicates an authentication success, the transporting vehicle may open, according to the identifier of the article storage unit in the verification code determining result, the article storage unit, so that the recipient can take away the article.).

As per claim 10 Liu discloses
wherein the method further comprises: 
sending a prompt message in response to determining there not being the operation matching the input operation information (see at least Liu, para. [0107]: If the verification code determining result indicating an authentication failure, the transporting vehicle outputs prompting information in various forms such as text output of the display screen or voice output of a sound outputting device. The transporting vehicle may return to step S215 to receive a verification code input by the user again and perform subsequent steps.).

As per claim 11 Liu discloses
wherein the operations further comprise: 
determining whether there is a traffic participant in an area within a preset distance from the vehicle (see at least Lui, para. [0092]: The step of generating a verification code for the article corresponding to the receiving location, and sending a pick-up notification to a communications terminal corresponding to the article may be not limited to being performed after sending a movement stopping instruction to the transporting vehicle, and may alternatively be performed after it is determined that a distance between the moving location of the transporting vehicle and a location of the receiving location falls within a preset distance threshold range, so that a pick-up notification can be sent to a recipient in advance, to reserve time for the recipient to arrive at the receiving location.), 
in response to determining that no input operation information of the user is received within a preset time interval (see at least Lui, para. [0138]: That is, the server determines that the article storage unit of the transporting vehicle includes an article that is not picked up, sends an article returning instruction to the transporting vehicle, and sends an article returning list to an information acquisition terminal of an operator.); and
sending control information for controlling the vehicle to start to move, in response to determining there not being the traffic participant in the area within the preset distance from the vehicle (see at least Lui, para. [0138]: After receiving the article returning instruction, the transporting vehicle moves to a designated article returning location, and the operator can receive, according to article returning list shown on the information acquisition terminal, the article in the article storage unit of the transporting vehicle, to complete an article returning procedure.).

As per claim 12 Liu discloses
wherein the sending control information for controlling the vehicle to start to move comprises (see at least Lui, para. [0182]: In an example, the communications interface 502 is further configured to receive a transporting route sent by the server, where the transporting route is planned according to receiving locations of the articles in the article transporting task. The processor 505 may be configured to control the transporting vehicle to sequentially move, according to the transporting route, to the receiving locations of the respective articles in the transporting task.): 
(see at least Lui, para. [0177]: In an example, when performing the step of, after a preset condition is satisfied, obtaining a second article set corresponding to the transporting vehicle, the article information acquisition unit 501 is specifically configured to obtain, after the preset condition is satisfied, an article subset corresponding to a target article storage unit in the transporting vehicle, and uses the article subset as the second article set.); 
determining whether there is a failure in the vehicle-mounted device based on the state information (see at least Lui, para. [0179]: The processor 505 is configured to detect whether the transporting vehicle is closed or detect whether a stay time length of the transporting vehicle reaches a preset time length, where that the transporting vehicle is closed or that a stay time length of the transporting vehicle reaches a preset time length is used for presenting that the preset condition is satisfied.); and 
sending the control information for controlling the vehicle to start to move, in response to determining there not being the failure in the vehicle-mounted device (see at least Lui, para. [0182]: In an example, the communications interface 502 is further configured to receive a transporting route sent by the server, where the transporting route is planned according to receiving locations of the articles in the article transporting task. The processor 505 may be configured to control the transporting vehicle to sequentially move, according to the transporting route, to the receiving locations of the respective articles in the transporting task.).


As per claim 15 Liu discloses
(see at least Liu, para. [0178]: As shown in FIG. 6, in addition to including the structure shown in FIG. 5, the transporting vehicle further includes: a processor 505, a display 506, an inputting unit 507, and opening unit 508.).

As per claim 16 Liu discloses
A non-transitory computer readable medium, storing a computer program thereon, wherein the one program, when executed by a processor, causes the processor to perform the operations (see at least Liu, para. [0143]: The server may be a computer device. As shown in FIG. 4, the server includes: a memory 401, a communications interface 402, a processor 403, and one or more buses 404.), 
the operations comprising:
determining whether the vehicle is in a parking state (see at least Liu, para. [0088]: In this way, in step S212, the transporting vehicle can determine whether itself arrives at a receiving location of an article, and if yes, stops moving, and sends notification information of arrival at receiving location to the server, to enable the server to generate a verification code for the article corresponding to the receiving location in step S214 and perform its subsequent steps.); 
acquiring input operation information of a user, in response to determining the vehicle being in the parking state (see at least Liu, para. [0093]: After receiving the movement stopping instruction, the transporting vehicle stops moving and receives a verification code input by a user.); 
(see at least Liu, para. [0096-0097]: After receiving the verification code, the transporting vehicle sends the verification code to the server. S217: After receiving the verification code, the server determines whether the verification code is the same as the generated verification code, to obtain a verification code determining result.); and 
sending control information for executing the operation to the vehicle-mounted device, in response to determining there being the operation matching the input operation information (see at least Liu, para. [0105]: If the verification code determining result indicates an authentication success, the transporting vehicle may open, according to the identifier of the article storage unit in the verification code determining result, the article storage unit, so that the recipient can take away the article.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, further in view of CN 107985165A (“Wang”).
As per claim 2 Liu discloses
the determining whether there is an operation matching the input operation information comprises (see at least Liu, para. [0096-0097]: After receiving the verification code, the transporting vehicle sends the verification code to the server. S217: After receiving the verification code, the server determines whether the verification code is the same as the generated verification code, to obtain a verification code determining result.);
Liu does not explicitly disclose
wherein the input operation information comprises an audio; and 
performing a voice recognition on the audio, to generate a voice recognition result; and 
determining whether there is the operation matching the input operation information based on the voice recognition result.
Wang teaches
(see at least Wang, pg. 3 lines 44-49: the voice module 20 For the smart device to give the user a voice operation prompt; when the storage cabinet is unlocked without being unlocked by the unlocking program, & pg. 4 lines 1-7: the door 1 is connected with the intelligent lifting device 7, the intelligent lifting device 7 is electrically connected with the main controller 17, the voice-activated lock 18 is installed on the door 1, and the voice-activated lock 18 and the main The controller 17 is electrically connected. When the consignee speaks the password, the main controller 17 controls the door to open automatically, the smart lifting device 7 automatically rises, and when the goods are taken away, the unlocking is set in advance according to the main controller 17 . State interval, the time after the intelligent lifting device 7 is automatically lowered, voice lock 18 automatically locked); and 
performing a voice recognition on the audio, to generate a voice recognition result (see at least Wang, pg. 4 lines 1-7: the door 1 is connected with the intelligent lifting device 7, the intelligent lifting device 7 is electrically connected with the main controller 17, the voice-activated lock 18 is installed on the door 1, and the voice-activated lock 18 and the main The controller 17 is electrically connected. When the consignee speaks the password, the main controller 17 controls the door to open automatically, the smart lifting device 7 automatically rises, and when the goods are taken away, the unlocking is set in advance according to the main controller 17 . State interval, the time after the intelligent lifting device 7 is automatically lowered, voice lock 18 automatically locked); and 
determining whether there is the operation matching the input operation information based on the voice recognition result (see at least Wang, pg. 4 lines 49-56: The SMS contains the unlocked QR code and the unlock password, and includes the wait time of the driverless delivery truck. The waiting time will be automatically determined by the driverless delivery truck and it will be taken to the next delivery location. The consignee receives the message. After arriving at the place of receipt, according to the voice prompts, speak the unlock code, open the curtain door, and use the car body. The two-dimensional code scanner 12 unlocks the SMS two-dimensional code, or enters the password on the touch screen 11 to unlock, takes the goods, the storage cabinet is automatically locked, and the unmanned distribution truck enters another distribution task.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teaching of wherein the input operation information comprises an audio; and performing a voice recognition on the audio, to generate a voice recognition result; and determining whether there is the operation matching the input operation information based on the voice recognition result of Wang in order to achieve data interaction between the unmanned driving system and external mobile device (see at least Wang, pg. 2 lines 21-22).

As per claim 9 Liu discloses
the determining whether there is an operation matching the input operation information comprises (see at least Liu, para. [0096-0097]: After receiving the verification code, the transporting vehicle sends the verification code to the server. S217: After receiving the verification code, the server determines whether the verification code is the same as the generated verification code, to obtain a verification code determining result.);
Liu does not explicitly disclose
wherein the input operation information comprises an audio; and 

determining whether there is the operation matching the input operation information based on the voice recognition result.
Wang teaches
wherein the input operation information comprises an audio (see at least Wang, pg. 3 lines 44-49: the voice module 20 For the smart device to give the user a voice operation prompt; when the storage cabinet is unlocked without being unlocked by the unlocking program, & pg. 4 lines 1-7: the door 1 is connected with the intelligent lifting device 7, the intelligent lifting device 7 is electrically connected with the main controller 17, the voice-activated lock 18 is installed on the door 1, and the voice-activated lock 18 and the main The controller 17 is electrically connected. When the consignee speaks the password, the main controller 17 controls the door to open automatically, the smart lifting device 7 automatically rises, and when the goods are taken away, the unlocking is set in advance according to the main controller 17 . State interval, the time after the intelligent lifting device 7 is automatically lowered, voice lock 18 automatically locked); and 
performing a voice recognition on the audio, to generate a voice recognition result (see at least Wang, pg. 4 lines 1-7: the door 1 is connected with the intelligent lifting device 7, the intelligent lifting device 7 is electrically connected with the main controller 17, the voice-activated lock 18 is installed on the door 1, and the voice-activated lock 18 and the main The controller 17 is electrically connected. When the consignee speaks the password, the main controller 17 controls the door to open automatically, the smart lifting device 7 automatically rises, and when the goods are taken away, the unlocking is set in advance according to the main controller 17 . State interval, the time after the intelligent lifting device 7 is automatically lowered, voice lock 18 automatically locked); and 
determining whether there is the operation matching the input operation information based on the voice recognition result (see at least Wang, pg. 4 lines 49-56: The SMS contains the unlocked QR code and the unlock password, and includes the wait time of the driverless delivery truck. The waiting time will be automatically determined by the driverless delivery truck and it will be taken to the next delivery location. The consignee receives the message. After arriving at the place of receipt, according to the voice prompts, speak the unlock code, open the curtain door, and use the car body. The two-dimensional code scanner 12 unlocks the SMS two-dimensional code, or enters the password on the touch screen 11 to unlock, takes the goods, the storage cabinet is automatically locked, and the unmanned distribution truck enters another distribution task.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teaching of wherein the input operation information comprises an audio; and performing a voice recognition on the audio, to generate a voice recognition result; and determining whether there is the operation matching the input operation information based on the voice recognition result of Wang in order to achieve data interaction between the unmanned driving system and external mobile device (see at least Wang, pg. 2 lines 21-22).

Claims 6-7, & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, further in view of US 2017/0240098A1 (“Sweeney”).
As per claim 6 Liu does not explicitly disclose

sending an interactive prompt message for guiding the traffic participant to perform an interactive operation, in response to determining the vehicle being in a traveling state.
Sweeney teaches
wherein the method further comprises: 
sending an interactive prompt message for guiding the traffic participant to perform an interactive operation (see at least Sweeney, para. [0040]: For example , to indicate the right-of-way intent of the AV 10 , the controller can generate control signals 119 that provide a combined audio and visual alert to proximate pedestrians and human drivers to yield to the AV 10.), 
in response to determining the vehicle being in a traveling state (see at least Sweeney, para. [0040]: Thus, as the AV 10 approaches the intersection and determines that it has right-of-way , the output systems 95 can provide the intention output , and the event logic 124 can continue to monitor the proximate pedestrians , vehicles , and other dynamic objects for potential conflicts.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teaching of sending an interactive prompt message for guiding the traffic participant to perform an interactive operation, in response to determining the vehicle being in a traveling state of Sweeney in order to prevent potential incidents (see at least Sweeney, para. [0040]).

As per claim 7 Liu does not explicitly disclose
wherein the method further comprises: 

Sweeney teaches
wherein the method further comprises: 
sending a safety prompt message, in response to determining the vehicle being in a turning and traveling state (see at least Sweeney, para. [0040]: For example, to indicate the right-of-way intent of the AV 10, the controller can generate control signals 119 that provide a combined audio and visual alert to proximate pedestrians and human drivers to yield to the AV 10. Thus, as the AV 10 approaches the intersection and determines that it has right-of-way, the output systems 95 can provide the intention output, and the event logic 124 can continue to monitor the proximate pedestrians, vehicles, and other dynamic objects for potential conflicts.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teaching of sending a safety prompt message, in response to determining the vehicle being in a turning and traveling state of Sweeney in order to prevent potential incidents (see at least Sweeney, para. [0040]).

As per claim 13 Liu does not explicitly disclose
wherein the operations further comprise: 
sending an interactive prompt message for guiding the traffic participant to perform an interactive operation, in response to determining the vehicle being in a traveling state.
Sweeney teaches
wherein the method further comprises: 
(see at least Sweeney, para. [0040]: For example , to indicate the right-of-way intent of the AV 10 , the controller can generate control signals 119 that provide a combined audio and visual alert to proximate pedestrians and human drivers to yield to the AV 10.), 
in response to determining the vehicle being in a traveling state (see at least Sweeney, para. [0040]: Thus, as the AV 10 approaches the intersection and determines that it has right-of-way , the output systems 95 can provide the intention output , and the event logic 124 can continue to monitor the proximate pedestrians , vehicles , and other dynamic objects for potential conflicts.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teaching of sending an interactive prompt message for guiding the traffic participant to perform an interactive operation, in response to determining the vehicle being in a traveling state of Sweeney in order to prevent potential incidents (see at least Sweeney, para. [0040]).

As per claim 14 Liu does not explicitly disclose
wherein the operations further comprise: 
sending a safety prompt message, in response to determining the vehicle being in a turning and traveling state.
Sweeney teaches
wherein the operations further comprise: 
sending a safety prompt message, in response to determining the vehicle being in a turning and traveling state (see at least Sweeney, para. [0040]: For example, to indicate the right-of-way intent of the AV 10, the controller can generate control signals 119 that provide a combined audio and visual alert to proximate pedestrians and human drivers to yield to the AV 10. Thus, as the AV 10 approaches the intersection and determines that it has right-of-way, the output systems 95 can provide the intention output, and the event logic 124 can continue to monitor the proximate pedestrians, vehicles, and other dynamic objects for potential conflicts.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teaching of sending a safety prompt message, in response to determining the vehicle being in a turning and traveling state of Sweeney in order to prevent potential incidents (see at least Sweeney, para. [0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.A.A./Examiner, Art Unit 3668                           

/Angelina Shudy/Primary Examiner, Art Unit 3668